Citation Nr: 1803855	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) and alcohol abuse in sustained remission.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified before the undersigned Veteran's Law Judge during a July 2017 Travel Board hearing.  The transcript of the hearing is of record.  

The Veteran's VA treatment records, which include records of mental health treatment, were obtained and associated with the claim file in September 2017.  There is no waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence in the first instance.  However, as this case is being remanded, the AOJ will have an opportunity to review the VA treatment records so that no prejudice results to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on appeal.  

The Veteran reports that he receives VA treatment for PTSD.  The Board's review of the record indicates that records of his VA treatment were associated with the claim file in September 2017.  The records indicate that the Veteran had an upcoming mental health appointment on September 27, 2017 but records from that date are outstanding.  Therefore, any outstanding VA treatment records should be obtained and associated with the claim file on remand.

At his July 2017 Travel Board hearing, the Veteran testified that his PTSD has worsened in severity since the most recent VA examination in December 2010.  The Veteran's wife also testified to his worsening symptoms, particularly nervousness.  The VA treatment records associated with the file in September 2017 include records from June 2014 where the Veteran reported feeling "edgier" and records from June 2015 where the Veteran reported increased depression and anxiety as well as problems sleeping, concentrating and problems with his short-term memory.  The records indicate that the Veteran's medication dosage was subsequently increased and a new medication was added to his regimen.  The Board therefore finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since the most recent records of September 15 and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  After the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his PTSD, and its effect on his social and occupational functioning.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

3.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




